Exhibit 10.23


SIXTH AMENDMENT TO LOAN DOCUMENTS
THIS SIXTH AMENDMENT TO LOAN DOCUMENTS (the "Agreement") made effective as of
the day of January 29, 2019 (the "Effective Date"), between REVERE HIGH YIELD
FUND, LP, a Delaware limited partnership having an address of 2000 McKinney
Avenue, Suite 2125, Dallas, Texas 75201, (the "Lender"), WHEELER REIT, L.P., a
Virginia limited partnership having an office and place of business located at
2529 Virginia Beach Boulevard, Virginia Beach, Virginia 23452 (the "Borrower")
and WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation located
at 2529 Virginia Beach Boulevard, Virginia Beach, Virginia 23452 on behalf of
itself and on behalf of guarantors listed on Exhibit A hereto (herein together
with successors and assigns, the "Guarantor"). By execution of this Agreement,
Guarantor agrees and consents to be bound by all of the terms set forth herein.
WITNESSETH:
WHEREAS, Lender made a loan to Borrower (the "Loan") in the original principal
amount of EIGHT MILLION AND 00/100 DOLLARS ($8,000,000.00), which Loan is
evidenced by a Term Note in the amount of EIGHT MILLION AND 00/100 DOLLARS
($8,000,000.00) from Borrower to Lender dated as of April 8, 2016 (the "Note ");
WHEREAS, the Note was executed in connection with and secured by, among other
things, (i) that certain Term Loan and Security Agreement dated as of April 8,
2016 by and between Borrower and Lender (the "Loan Agreement"); (ii) the
Guaranty; (iii) the Mortgage; (iv) the Environmental Indemnity; and (viii) all
other loan documents executed by Borrower in favor of Lender in connection with
the Loan (all of the foregoing subparagraphs (i) through (viii), as from time to
time thereafter amended or modified, collectively, the "Loan Documents");
WHEREAS, Borrower has requested that Lender extend the Maturity Date (as defined
in the Loan Agreement) to April 1, 2019;
WHEREAS, all terms defined in the Loan Agreement are used herein with their
defined meanings unless otherwise provided;
WHEREAS, Borrower and Lender are mutually desirous of making certain changes to
the Loan Documents as set forth below; and
NOW, THEREFORE, in consideration of One ($1.00) Dollar and other valuable
consideration, each to the other in hand paid, receipt thereof being hereby
acknowledged, and in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:


1.
The above recitals are true and correct and are incorporated into this
Agreement.





--------------------------------------------------------------------------------




2.
As of the date hereof, the outstanding principal balance of the Loan is
$635,958.02.

3.
The first sentence of Section 2.03 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following: “The Maturity Date of the Term
Loan is April 1, 2019”

4.
As consideration for Lender’s agreement to extend the Maturity Date to April 1,
2019, Borrower shall be obligated to pay Lender no later than the Maturity Date
an extension fee of $20,000.00 ( the “Extension Fee”), which Extension Fee has
been fully earned as of the date hereof, and Borrower shall, simultaneously with
the execution of this Agreement, deliver, or cause to be delivered to Rogin
Nassau LLC, $1,000.00 in immediately available funds on account of legal fees
incurred in the preparation of this Agreement ("Legal Fees").

5.
Upon payment of the Legal Fees simultaneously with the execution of this
Agreement, and contingent upon Lender’s receipt of the interest and principal
payments due on the Loan on February 1, 2019, the Maturity Date (as defined in
the Loan Agreement) shall be extended to April 1, 2019.

6.
All of the other terms and conditions of the Loan Documents shall remain the
same and in full force and effect, except as specifically amended herein.
Borrower hereby reaffirms the Note, the Mortgage, the Loan Agreement and the
other Loan Documents, and acknowledges that Borrower has no setoffs,
counterclaims or defenses to any of the Loan Documents.

7.
Any default by Borrower in any of the covenants herein made shall, at the option
of Lender, or its successors and assigns, constitute an Event of Default under
the Loan Documents entitling Lender, or its successors or assigns, to any or all
of the other remedies it or they may have thereunder.

8.
All of the remaining Borrower Collateral (as defined in the Loan Agreement) and
the remaining Collateral (as defined in the Mortgage) shall remain in all
respects subject to the lien, charge and encumbrance of the Loan Agreement and
Mortgage, as the case may be, and nothing herein contained and nothing done
pursuant hereto, shall affect or be construed to affect the lien, charge or
encumbrance of the Loan Agreement and Mortgage, as the case may be or the
priority thereof over all liens, charges or encumbrances, except as expressly
provided herein.

9.
This Agreement shall be binding upon Borrower and any subsequent owner of the
remaining Collateral or any part thereof (provided, however, that any provisions
against sale or transfer contained in the Mortgage shall remain in full force
and effect) and shall be binding and inure to the benefit of Lender, its
successors and assigns, including any subsequent holder of the Mortgage or the
Loan Documents.

10.
BORROWER, AND ANY SUBSEQUENT ENDORSER, GUARANTOR OR OTHER ACCOMMODATION MAKER,
EACH HEREBY WAIVE PRESENTMENT, DEMAND FOR PAYMENT AND NOTICE OF DISHONOR,
TOGETHER WITH ANY RIGHT TO A TRIAL





--------------------------------------------------------------------------------




BY JURY IN ANY ACTION WITH RESPECT TO THE NOTE, THE MORTGAGE, THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THIS AGREEMENT AND AS TO ANY ISSUES
ARISING RELATING TO THE
NOTE, THE MORTGAGE, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR THIS
AGREEMENT.
11.
All of the other terms and conditions of Guaranty and Environmental Indemnity
shall remain the same and in full force and effect, except as specifically
amended herein. Each Guarantor hereby consents to the terms of this Agreement
and reaffirm his obligations under Guaranty and the Environmental Indemnity,
agree that such Guaranty and Environmental Indemnity continue to be binding and
enforceable obligations of the Guarantor, and acknowledge that Borrower has no
setoffs, counterclaims or defenses to any of the Guaranty or Environmental
Indemnity.

12.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same Agreement.

13.
This Agreement shall be governed and construed by and interpreted in accordance
with the laws of the State of Virginia, without regard to conflict of law
provisions thereof

14.
As a material inducement to Lender to enter into this Agreement, Borrower and
Guarantor hereby acknowledge, admit, and agree that, as of the date hereof,
there exist no rights of offset, defense, counterclaim, claim, or objection in
favor of Borrower or Guarantor against Lender with respect to the Note, the Loan
Agreement or any of the other Loan Documents, or alternatively, that any and all
such rights of offset, defense, counterclaim, claim, or objection which they may
have or claim, of any nature whatsoever, whether known or unknown, are hereby
expressly and irrevocably waived and released. Borrower and Guarantor hereby
release and forever discharge Lender, its directors, officers, employees,
administrators, subsidiaries, affiliates, attorneys, agents, successors, and
assigns from any and all rights, claims, demands, actions, causes of action,
suits, proceedings, agreements, contracts, judgments, damages, debts, costs,
expenses, promises, agreements, duties, liabilities, or obligations, whether in
law or in equity, known or unknown, choate or inchoate, which they had, now
have, or hereafter may have, arising under or in any manner relating to, whether
directly or indirectly, the Note, the Loan Agreement, any other Loan Document or
any transaction contemplated by any Loan Document or this Agreement, from the
beginning of time until the date of full execution and delivery hereof.

[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed,
sealed and delivered the day and year first above written.






LENDER:
        


REVERE HIGH YIELD FUND, LP,
a Delaware limited partnership


By:  Revere GP, LP, its General Partner


By: Revere Capital Corp.
Its: General Partner


                                                                           By:  
/s/ Clark Briner


Name:  Clark Briner
Its:  Sole Shareholder
            
BORROWER:




WHEELER REIT, L.P., a Virginia limited partnership


By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation,
By: Its General Partner


By: /s/ David Kelly
David Kelly
Its Chief Executive Officer




GUARANTOR:




WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation


By: /s/ David Kelly
David Kelly
Its Chief Executive Officer


SIGNATURE PAGE TO SIXTH AMENDMENT TO LOAN DOCUMENTS




--------------------------------------------------------------------------------





HARBOR POINT ASSOCIATES, LLC, a Virginia limited liability company
By: Wheeler REIT, L.P.,
a Virginia limited partnership,
its sole member and its member manager
By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner
By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer
NORTHPOINTE INVESTORS, LLC, a Virginia limited liability company
By: Wheeler REIT, L.P.,
a Virginia limited partnership,
its sole member and its member manager
By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer











SIGNATURE PAGE TO SIXTH AMENDMENT TO LOAN DOCUMENTS






--------------------------------------------------------------------------------





RIVERSEDGE OFFICE ASSOCIATES, LLC, a Virginia limited liability company
By: Wheeler REIT, L.P.,
a Virginia limited partnership,
its sole member and its member manager
By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer







SIGNATURE PAGE TO SIXTH AMENDMENT TO LOAN DOCUMENTS




--------------------------------------------------------------------------------





SURREY PLAZA ASSOCIATES, LLC, a Virginia limited liability company
By: Wheeler REIT, L.P,
a Virginia limited partnership,
its sole member and its member manager
By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer





SIGNATURE PAGE TO SIXTH AMENDMENT TO LOAN DOCUMENTS






--------------------------------------------------------------------------------





DF I-COURTLAND, LLC,
a Virginia limited liability company
By: Wheeler REIT, L.P.,
a Virginia limited partnership,
its sole member and its member manager
By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer


DF I-MOYOCK II, LLC,
a Virginia limited liability company
By: Wheeler REIT, L.P.,
a Virginia limited partnership,
its sole member and its member manager
By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer



























SIGNATURE PAGE TO SIXTH AMENDMENT TO LOAN DOCUMENTS






--------------------------------------------------------------------------------





WD-III ASSOCIATES, LLC, a Virginia limited liability company
By: Wheeler REIT, L.P.,
a Virginia limited partnership,
its sole member and its member manager
By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer


WHLR-BERKLEY, LLC, a Virginia limited liability company
By: Wheeler REIT, L.P.,
a Virginia limited partnership,
its sole member and its member manager
By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer



SIGNATURE PAGE TO SIXTH AMENDMENT TO LOAN DOCUMENTS




--------------------------------------------------------------------------------





LUMBER RIVER ASSOCIATES, LLC a Virginia limited partnership
By: Lumber River Management, LLC, a Virginia limited
partnership
Its: Managing Member
By: Wheeler REIT, L.P., a Virginia limited partnership Its: Sole Member
By: Wheeler Real Estate Investment Trust, Inc., a
Maryland corporation
Its: General Partner


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer



















SIGNATURE PAGE TO SIXTH AMENDMENT TO LOAN DOCUMENTS




--------------------------------------------------------------------------------





TUCKERNUCK ASSOCIATES, LLC, a Virginia limited liability company
By: Wheeler REIT, L.P.,
a Virginia limited partnership,
its sole member and its member manager
By: Wheeler Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer


WHLR-BROOK RUN PROPERTY, LLC, a Virginia limited liability company


By:    /s/ David Kelly
David Kelly
Its Chief Executive Officer







































SIGNATURE PAGE TO SIXTH AMENDMENT TO LOAN DOCUMENTS


